SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, chada 89146-5308

2850 South ]oncs Boulevard, Suite 1
Tel: (702) 228-7590 ' Fa.x: (702) 892-0122

.D.L»JN

\OOC\]O\L/\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaS€ 18-12662-|eb DOC 108 Entered 10/03/18 14254217

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122

E-Mail: bkt`ilings@s-mlaw.com

Attorneys for Lenara’ E. Schwartzer, Trustee

Page 1 of 12

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-LEB
MEDIZONE INTERNATIONAL, LLC, Chapter 7

Debtor. APPLICATION FOR COMPENSATION

Tirne: 2:30 p.m.

 

 

 

Name of Applicant: William M. I-Iolland

Authorized to Provide Services to:

FOR WILLIAM M. HOLLAND
AS SPECIAL ACCOUNTANT

Date: November 6, 2018

Lenard E. Schwartzer, Chapter 7 Trustee

Date of Retention: Nunc pro tunc to June 1, 2018 [ECF No. 72]

Period for which Interim Compensation
and Reimbursernent is sought:

Amount of Fees Incurred: $ 2,668.75
Amount of Expenses Incurred: § 4.09
Total Interim Amount Requested: $ 2,672.84
This is a(n): interim X final application

June 1, 2018 - September 26, 2018

Page l of 8

 

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

U!-I>L)J[\.)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 2 of 12

William M. Holland (“App_licant”) applies to this Court for compensation pursuant to 11
U.S.C. §§ 328 and 330, Fed.R.Bankr.P. 2002 and 2106, and the Guidelines of the United States
Department of Justice, Offlce of the United States Trustee (the “Guidelines”). This Application
seeks allowance and authorization for immediate payment of Applicant’s 15.25 hours of
professional services rendered as Special Accountant during Debtor’s Chapter 7 bankruptcy case
in the amount of $2,668.75, and reimbursement of expenses in the Sum of $4.09, for a total request
of 82,672.84.

I. NARRATIVE STATEMENT OF SERVICES PERFORMED

A. Bankruptcy Case Historv.

On April 18, 2018, creditors Edwin G. Marshall and Dr. J ill C. Marshall
(collectively, the “Marshalls”), and creditors Ushio America, Inc. and Engineering CPR, Inc., filed
an involuntary petition under Chapter 11 the Bankruptcy Code against Debtor MEDIZONE
INTERNATIONAL, INC. (the “D_eb_tg”) in Reno, Nevada, thereby commencing bankruptcy case
number 18-50412-GWZ (the “Involuntarv Chapter 11 Case”). On May 8, 2018, the Debtor, a
publicly traded company, filed a voluntary petition pursuant to Chapter 7 of the Bankruptcy Code
in Las Vegas, Nevada, commencing this instant case, and Trustee Schwartzer was appointed to
administer the Chapter 7 estate.

The Trustee was granted authorization to operate the business for approximately 90 days
from June 1, 2018 through August 31, 2018 [ECF No. 36], and was authorized to borrow up to
3200,000.00 from the Marshalls to fund said operation [ECF No. 40]. The Trustee has finished
operating the business and sold the assets for operation of the business to the Marshalls for the
total sum of $500,000.00 [ECF No. 85] (subject to offset for funds advanced by the Marshalls

pursuant to the loan agreement). The related Involuntary Chapter ll Case has been dismissed

 

B. Jurisdiction. i

l
l'

This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334. This matter i'
is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of the Debtors’ chapter
7 case and this Application is proper under 28 U.S.C. § 1409(a). The statutory predicates for the

relief sought herein are sections 328 and 330 of the Bankruptcy Code.

Page 2 of 8

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulcvard, Suite 1

Las chas, Nevada 89146-5308

Tel: (702) 228-7590 ~ Fax: (702) 892-0122

OC\]O'\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 3 of 12

7 case and this Application is proper under 28 U.S.C. § 1409(a). The statutory predicates for the
relief sought herein are sections 328 and 330 of the Bankruptcy Code.

C. Benefit to the Estate.

Applicant provided accounting services to the Trustee and the estate as deemed necessary,
appropriate, and feasible in order to advise the Trustee in the course of the case including, but not
limited to, review of Debtor’s financial records, tracing the sources and uses of money by the
Debtor prior to the Petition Date and during the Trustee’s temporary operation of the business
(June 1 through August 31, 2018), and preparing Monthly Operating Reports required during the
Trustee’s operation of the business.

II. NOTICE

A. A copy of the Application and the Notice of the Application will be served on the
United States Trustee at or about the time the Application is filed. See Guidelines § 1.1.

B. A copy of the Notice of the Application filed in connection with the Application
identifying Applicant and the amounts requested, will be served on the Debtor and all identified
creditors and parties-in-interest. Fed.R.Bankr.P. 2002(a) and (c)(2).

III. STATUTORY AUTHORITY FOR RELIEF SOUGHT

11 U.S.C. §§ 328 and 330 govern the award of compensation to officers and professionals.
11 U.S.C. § 328 provides:

§ 328. Limitation on compensation of professional persons

(a) The trustee, or a committee appointed under section 1102 of this
title, with the court's approval, may employ or authorize the employment
of a professional person under section 327 or 1103 of this title, as the case
may be, on any reasonable terms and conditions of employment, including
on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on a
contingent fee basis. Notwithstanding such terms and conditions, the
court may allow compensation different from the compensation provided
under such terms and conditions after the conclusion of such employment,
if such terms and conditions prove to have been improvident in light of
developments not capable of being anticipated at the time of the fixing of
such terms and conditions.

(b) If the court has authorized a trustee to serve as an attorney or

accountant for the estate under section 327(d) of this title, the court may
allow compensation for the trustee's services as such attorney or

Page 3 of 8

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

\OOO\]O\U\.D~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 4 of 12

accountant only to the extent that the trustee performed services as
attorney or accountant for the estate and not for performance of any of the
trustee's duties that are generally performed by a trustee without the
assistance of an attorney or accountant for the estate.

(c) Except as provided in section 327(c), 327(e) or 1107(b) of this
title, the court may deny allowance of compensation for services and
reimbursement of expenses of a professional person employed under
section 327 or 1103 of this title if, at any time during such professional
person's employment under section 327 or 1103 of this title, such
professional person is not a disinterested person, or represents or holds an
interest adverse to the interest of the estate with respect to the matter on
which such professional person is employed.

ll U.S.C. §330 provides:

§330. Compensation of officers

(a) (1) After notice to the parties in interest and the United States Trustee
and a hearing, and subject to sections 326, 228, and 329, the court may
award to a trustee, a consumer privacy ombudsman appointed under
section 332, an examiner, an ombudsman appointed under section 333, a
professional person employed under section 327 or 1103 -

(A) reasonable compensation for actual, necessary
services rendered to the trustee, examiner, professional
person, or attorney and by any paraprofessional person
employed by any such person; and

(B) reimbursement for aetual, necessary expenses

(2) The court may, on its own motion or on the motion of the United
States Trustee, the United States Trustee for the District or Region, the
trustee for the estate, or any other party in interest, award compensation
that is less than the amount of compensation that is requested.

(3) ln determining the amount of reasonable compensation to be
awarded to an examiner, trustee under Chapter 11, or professional
person, the court shall consider the nature, the extent, and the value of
such services, taking into account all relevant factors, including -

(A) the time spent on such services;

(B) the rates charged for such services;

(C) whether the services were necessary to the
administration of, or beneficial at the time at which the
services was rendered toward the completion of, a case
under this title;

Page 4 of 8

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South jones Boulevard, Suitc 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

\OOO\]O\Ul-b~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 5 of 12

(D) whether the services were performed within a
reasonable amount of time commensurate with the
complexity, importance, and nature of the problem, issue,
or task addressed;

(E) with respect to a professional person, whether the
person is board certified or otherwise has demonstrated
skill and experience in the bankruptcy field; and

(F) Whether the compensation is reasonable based on the
customary compensation charged by comparably skilled
practitioners in cases other than cases under this title.

(4)(A) Except as provided in subparagraph (B), the court shall not allow compensation

for -
(i) unnecessary duplication of services;
or
(ii) services that were not -

(I) reasonably likely to benefit the debtor's estate; or
(II) necessary to the administration of the case.

(5) The court shall reduce the amount of compensation awarded under

this section by the amount of any interim compensation awarded under
section 331, and, if the amount of such interim compensation exceeds the
amount of compensation awarded under this section, may order the
return of the excess to the estate,

(6) Any compensation awarded for the preparation of a fee application
shall be based on the level and skill reasonably required to prepare the
application.

To the best of Applicant’s knowledge, this Application complies With the applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules, any guidelines promulgated by the US
Trustee, and the Local Rules of the United States Bankruptcy Court of the District of Nevada.

IV. DATE, TERMS AND CONDITIONS OF EMPLOYMENT OF APPLICANT

A. Applicant was retained as Special Accountant to the Trustee (nunc pro tunc to June
1, 2018) by an Order of this Court entered on July 20, 2018 [ECF No. 72].

B. Notwithstanding such terms and conditions, the Court may allow compensation to
Applicant on terms and conditions different than as described above, if the original terms and
conditions prove to have been improvident in light of developments not capable of being

anticipated at the time of Applicant's employment 11 U.S.C. §328(a).

Page 5 of 8

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, Nevada 89146-5308
Tcl: (702) 228-7590 ' Fa.x: (702) 892-0122

2850 South ]oncs Boulevard, Suitc 1

\OOO\]O\Lh-l>~b)[\)»-

NNNNI\)NNN[\)»-¢)-‘>->-¢»-‘»-»_¢>-\»_»,_.
OO\IO'\U\-D~UJN'-‘O\OOO\IO\U\-l>wl\)'-‘O

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 6 of 12

This Application seeks allowance and payment of compensation for services rendered as
Special Accountant to the Chapter 7 Trustee in the amount of $2,668.75, and reimbursement for
costs expended in the amount of $4.09, for a total request of $2672.84, for the period from June 1,
2018 through September 26, 2018,

VI. SUMMARY OF SERVICES RENI)ERED, HOURLY RATES AND EXPENSES

INCURRED

A. Billing Methodology

1. The services rendered by Applicant are set forth in Exhibit “l” which
includes a detailed list of all time for which compensation is sought, including the date the
services were rendered, the person performing the services, the nature of the services performed

and the time spent on each service. Fed.R.Bankr.P. 2016(a).

 

2. Applicant believes that every professional employed on behalf of a trustee

in a Chapter 7 case has a responsibility to control fees and expenses by providing services in an i

|
efficient and effective manner. To this end, Applicant diligently works to coordinate and facilitate

the efficient prosecution of the matters for which he is employed. Applicant reviews all billings
for reasonableness and makes adjustments so that the charges are consistent with the value of the
services provided. Applicant has charged his customary hourly rates for services rendered for
which compensation is sought in this Application. Applicant’s hourly rates are comparable to, if
not lower than, those charged by other professional persons with similar levels of expertise in the
Las Vegas, Nevada area.
3. Applicant has not been employed on a contingency basis and Applicant is

aware that the fees charged by Applicant are subject to allowance at the discretion of the Court.

B. Expenses

Applicant is seeking the sum of $4.09 for reimbursement of mileage expenses.

C. Narrative Statement

For the convenience of the Court, the U. S. Trustee, and all interested parties, the following
paragraphs set forth a brief narrative statement, summary and explanation of certain activities and

services performed during the time period covered by this Application, from June 1, 2018 through

Page 6 of 8

 

SCHWARTZER & MCPHERsoN LAW FIRM

Las Vegas, Nevada 89146-5308

2850 South ]ones Boulevard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

h

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 7 of 12

services performed during the time period covered by this Application, from June 1, 2018 through
September 26, 2018, The narrative statement is intended only to highlight the services rendered
by Applicant in the separate project billing categories where Applicant has expended a
considerable number of hours on behalf of the Trustee, and is not meant to be a detailed
description of all of the work performed. In this case, Application performed the following duties:
1. Communicated with the Trustee and Trustee’s counsel regarding the Trustee’s
temporary operation of business
2. Reviewed the Debtor’s bankruptcy schedules and pre-petition accounting records to
prepare forrnatting for Monthly Operating Reports.
3. Reviewed Trustee’s accounting records during operation of the business and
prepared Monthly Operating Reports for June, July and August 2018.
VII. PRIOR APPLICATIONS AND ORDERS FOR COMPENSATION
Applicant has made no prior applications for compensation in this case.
VIII. AVAILABILITY OF FUNDS
The Trustee is currently holding net funds of approximately $298,809.68 in this
bankruptcy estate for payment of allowed administrative expenses and allowed creditor claims
IX. EXPERTISE REQUIRED
Applicant is skilled in the field of business accounting and operations He has special
knowledge which enables Applicant to perform services, of benefit, to the bankruptcy estate,
Applicant has over 13 years of law enforcement experience, 12 years of forensic accounting
experience, and 15 years of business operations
Applicant has worked over 13 years as a bankruptcy investigator for trustees (Richard
Davis, Lenard E. Schwartzer, Kathy Leavitt and Stan Pack) and is therefore, particularly skilled,
knowledgeable, and experience in the field of bankruptcy cases Applicant is a member of the
Association of Certified Fraud Exarniners and the National Association of Bankruptcy Trustees.
/ / /
/ / /
/ / /

Page 7 of 8

 

Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

-D~L)J[\.)

OO\]O\L/`I

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 8 of 12

X. PAYMENTS MADE OR PROMISED AND LACK OF AGREEMENT TO SHARE
COMPENSATION

A. All services for which compensation is requested were performed for, or on behalf
of, the Trustee for the benefit of the estate and creditors

B. No compensation received by Applicant will be shared and no agreement or
understanding exists between Applicant and any other entity for the sharing of compensation to be
received for services rendered in connection with this case. Fed.R.Bankr.P. 2016.
XI. CONCLUSION

Wherefore, Applicant respectfully requests that the Court enter an order granting this
Application and allowing and authorizing the immediate payment of Applicant’s fees rendered in
the amount of $2,668.75, and reimbursement for costs expended in the amount of $4.09, for a total
request of $2,672.84, for the period from June 1, 2018 through September 26, 2018, as an allowed
Chapter 7 administrative expense of this bankruptcy estate, and for such other relief as is just and
proper.

DATED: October 3, 2018.
Jason Fmes, sq.
SCHW Tz McPHERsoN LAW _FIRM
2850 Jones Blvd., Suite l

Las Vegas NV 89146
Counsel for Lenard Schwartzer, Trustee

Page 8 of 8

 

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 9 of 12

EXHIBIT “l”

30111881 111318118188,/1@1854117

Bankruptcy lnvestigator & Receiver
2850 S. Jones Blvd. Suite 1
Las Vegas, Nevada 89146

   

 

 

702 682-1221
Bill To: Lenard E. Schwartzer, Trustee lnvoice # 1383
2850 S. Jones Blvd. Suite 1
Las Vegas, Nevada 89146 lnvoice Date: 09)’251'2018
lnvoice Due Date: 09/25/2018 Customer # wl Terms: N_et Rep: WMH
DESCRIPTION OF WORK AMOUNT

 

1. Medizone lnternational, Inc. - BK-S 18-12662 LEB

2. Accomplish the duties as outlined in the Order signed by Honorable Laurel E.
Babero, as detailed in the Application Authorizing Employment as a Special
Accountant for Medizone, International, Inc. dated July 30, 2018,

See attached Hourly Log for William M. Holland, CFE $2,672.84

Total Amount Due $2,672.84

 

Amount Paid $ Check # Date Paid

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 11 of 12

Medizone International, Inc.
Las Vegas, Nevada

BK-S 18-12662 LBR
Examiner -

Hourly Log for
William M. Holland, CFE

Date Activity Hours Miles
201 8
June 4 Meet with Trustee Schwartzer to obtain the basic details
of appointment and what my duties will be. 0.25
June 11 Meet with Jason lmes, Schwartzer & McPherson Law

Firm, sign declaration and provide him with my fees
Conduct research to determine if any conflicts would

occur if appointment is approved. None exists 0.25
June 13 Received phone ca11 from “Kim”, Lindi Canada, vendor

for debtor asking if its ok to continue selling to debtor

will they operate. 0.25
July 23 Walked with Trustee’s attorney, Jason Imes, told appoint-

ment was approved. Received basic information in which

to proceed with my reports 0.25
July 23 Meet with Libby Benson, Trustee’s case worker, to obtain

Forrn 2 from her to begin with looking at MOR for June

2018. 0.25
Aug 4 Begin working on June, 2018, MOR. Gather and print

bankruptcy schedules, and accounting records from the

Trustee to begin formatting the MOR. 0.75
Aug 12 Continue working on June, 2018, MOR. Finish the MOR

print two copies for the Clerk of the Court to be filed. 2.25
Aug 15 Finish June, 2018, MOR and print copies for the Clerk of

the Court to be filed. 1.75
Aug 15 File documents with the US Bankruptcy Clerk. 0.25
Sept 17 Obtain Trustee records for July, 2018, MOR and begin

preparing new July, 2018, MOR. 2.00
Sept 19 Finish July, 2018, MOR and print copies for the Clerk of

the Court to be filed. 1.75
Sept 19 Respond to the US Bankruptcy Court and file With the Clerk. 0.75 9.25
Sept 21 Pull records from the Trustee and begin preparing the new

August, 2018, MOR. 1.50

Case 18-12662-|eb Doc 108 Entered 10/03/18 14:54:17 Page 12 of 12
Page 2,

Sept 25 Finish August, 2018, MOR, reconcile against Trustee
records to make sure all three MOR’s balance and include
those transactions from September, 2018. Print copies to

be filed with the Clerk of the Court. 2.75
Sept 26 File August, 2018, MOR with the US Bankruptcy Clerk. 0.25
15.25 9 25
Summary 15.25 hrs x 8175.00 = $ 2,668.75
Reimbursements = $ 0.00 (Attached)
Total amount due = $ 2,668.75
Milage 9.25 x .43 = $ 4.09
Total Amt Due = $ 2,672.84

/%/%A//

William M. Holland ate/

